FILED

UNITED STATES D1sTR1CT CoURT APR 2 3 2014
FoR THE DISTRICT oF CoLUMBIA cl rId. at 3. Further, the plaintiff has asserted
that "the prosecution team fabricated . . . evidence, destroyed some of the evidence useful for
[his] defense, [and] threatened . . . his witnesses," to "obtain[] convictions on 15 counts." Ia’. at
5. He appealed the convictions to the United States Court of Appeals for the Ninth Circuit. Id.
The plaintiff has demanded compensation totaling $45 million for "the loss of nearly 9 years of

an innocent person’s life," id. at 24, among other har1ns.

"[A] criminal defendant may not recover damages under 42 U.S.C. § 1983 for ‘harm
caused by actions whose unlawfulness would render [his] conviction or sentence invalid’ unless
‘the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus."’ Wz`lliams v. Hill, 74 F.3d
1339, 1340 (D.C. Cir. l996) (citing Heck v. Humphrey, 512 U.S. 477, 487 (l994)). "The
rationale of Heck applies equally to claims against federal officials in Bz'vens actions." Id.

In this case, the Court "must consider whether a judgment in favor of the plaintiff would
necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be
dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
invalidated." Heck, 512 U.S. at 487.

If the plaintiff s allegations were proved true, the Court’s ruling would undermine the
validity of his criminal conviction. The plaintiff has not shown that his conviction or sentence
has already been invalidated, however, and this civil rights action for damages must be t
dismissed.

An Order accompanies this Memorandum Opinion.

 

 /rur»»t